DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 and 19 each recites the limitation "the magnetic ball" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US Patent No. 9,939,714).
Regarding claims 1-4 and 9-12, Matthews teaches a system for maintaining a position of objects in a light path of a camera lens, comprising:
a mounting base (13) structure to attach to a camera lens;
one or more objects (Fig. 7, items 71,72) that modify light when placed in the light path of the camera lens; and 
at least one articulating joint structure (20) disposed between the mounting base and the one or more objects and structured to allow the one or more objects to be movably positioned in the light path of the camera lens;
wherein the articulated joint structure allows adjustment in one or more of the group consisting of circumferential adjustment, radial adjustment, pitch adjustment, yaw adjustment, roll adjustment, and distance from the camera lens at least one of the one or more objects (col. 1, ll. 56-61) [claim 2];
wherein the one or more objects maintained its position after being positioned (implicit) [claim 3];
wherein the articulating joint structure is structured to allow the one or more objects to the manually positioned [claim 4];
at least one of the one or more objects comprises a light source for casting light (31) [claim 9];
wherein the light source is structured to illuminate a photographic object (col. 1, ll. 66-67) [claim 10];
wherein the light source is structured to project light into the camera lens (light from the light source illuminates the photographic object and then projects into the camera lens) [claim 11];


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Mackay (US Patent No. 5,208,624 cited by applicant).
Regarding claim 5, Matthews teaches all the claimed limitations except for the mounting base comprises a first set of threads for mounting to the camera lens and a second set of threads for accepting a threaded filter. Mackay teaches a mounting base (Fig. 7, item 66) comprises a first set of threads for mounting to the camera lens and a second set of threads for accepting a threaded filter. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second set of threads as taught by MacKay within said mounting base in order to facilitate the attachment and/or detachment of the one or more objects to the camera lens.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Gilbert et al. (US Pub. No. 2007/0024826 cited by applicant). 
Regarding claims 6-8, Matthews teaches all the claimed limitations except for a motor coupled to at least one or more objects that is structured to move the coupled object relative to the camera lens; a programmable motor controller, wherein the programmable controller is structured to control the motor based on movement of the camera lens or based on movement .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Kim (US Pub. No. 2010/0067130).
Regarding claim 13, Matthews teaches all the claimed limitations except for one or more objects is a diffraction grating film, however diffraction grating film is a well-known optical element to one having an ordinary skill in the art as taught by Kim (para. 51). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diffraction grating film within said at least one or more objects in order to filter light entering the camera lens.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Pohlert et al. (US Pub. No. 2005/0225959).
Regarding claim 14, Matthews teaches all the claimed limitations except for at least one of the more objects is a colored gel, however colored gel are well-known lens filter (Pohlert’s para. 118). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a colored gel within said one or more objects in order to provide a color correction for the image entering the camera lens.
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Chang et al. (US Pub. No. 2015/0198865 cited by applicant).

Chang teaches a system for holding objects comprising an articulating joint comprises a magnetic socket, a magnetic ball (22) structured to be magnetically retained in the magnetic socket; wherein the magnetic ball is attached to one or more objects; wherein the magnetic ball is attached to an arm (21) that additionally includes its own magnetic socket.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic ball and socket for said articulating joint in order to facilitate a wider range of movement for the one or more objects.
Regarding claims 16 and 20, Matthews, as modified by Chang, teaches all the claimed limitations except for the articulating joint structure comprises at least two arms, each of which includes a magnetic ball and socket, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said articulating joint structure to includes at least two arms, each of which includes a magnetic ball and socket as recited, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852